                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF MISSOURI


In     Beverly Holloman                                                 )
Re:    Debtor/Employee                                                  ) Case No.: 19−42723
       xxx−xx−9174                                                      ) Chapter: 13
                                                                        )
To Employer: Bi−State Development Agency
             Attn. Payroll Department
             565 Debaliviere
             St. Louis, MO 63112
Deduction:   $100.39 weekly


       ORDER TO EMPLOYER TO DEDUCT AND REMIT A PORTION OF DEBTOR'S EARNINGS
                      FOR THE VOLUNTARY PAYMENT OF DEBTS

This is an ORDER of the United States Bankruptcy Court, NOT a garnishment. It supersedes any previous order of
this Court issued with respect to the Debtor/Employee's wages.

The above−named Debtor/Employee has voluntarily filed a petition and plan under Chapter 13 of the United States
Bankruptcy Code seeking to pay certain debts under the protection of this Court. These debts are to be paid by the
Chapter 13 Trustee from the Debtor/Employee's future earnings. Debtor/Employee has requested an Order to have
his/her future earnings withheld and paid to the Chapter 13 Trustee. This Court is empowered under Title 11 Section
1325(c) of the United States Code to direct any entity from which the Debtor/Employee receives income to pay all or
any part of such income to the Trustee. Accordingly, it is hereby

ORDERED that:

      Until further order of the Court, you are directed to immediately begin withholding the above stated
      amount from the wages, salary, commission, and all other earnings or income of Debtor/Employee
      and remit same promptly to the Chapter 13 Trustee no less frequently than once each month.
      (Make check payable to "Diana S. Daugherty, Chapter 13 Trustee" at the address shown below).



                     MAIL ALL REMITTANCES WITH CASE NAME AND NUMBER TO:

                                                Diana S. Daugherty
                                                Chapter 13 Trustee
                                                  P. O. Box 2112
                                              Memphis, TN 38101−2112




                                                                                             U. S. Bankruptcy Judge

Date: May 2, 2019
Rev. 03/17 64F


Copies to:
Debtor, Debtor's attorney, Employer, Chapter 13 Trustee
